DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 SEPTEMBER 2022 has been entered.
Status of Claims
The claim set filed on 14 SEPTEMBER 2022 has been considered. In the claim set, Claims 1, 3-8, 10-17 and 42-44 are pending.  Claims 2, 9, 18-41 and 45-50 are cancelled.  Current pending claims for consideration are Claims 1, 3-8, 10-17 and 42-44 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 14 SEPTEMBER 2022, with respect to the claim objection have been fully considered and are persuasive.  The claim objection has been withdrawn. 
Response to Arguments
Applicant's arguments filed 14 SEPTEMBER 2022 have been fully considered but they are not persuasive. 
In the REMARKS filed on 14 SEPTEMBER 2022, Applicant asserts that the references to not teach the characteristics of the sensing oil.  
Applicant’s invention is drawn towards a device, a microfluidic analyte sensing device.
The limitations directed towards the biological sample provide in the sample input line and the sensing oil comprising a dissolved signaling molecule is directed at material to be worked on by the device, a microfluidic analyte sensing device.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  The material to be used by the device does not impart patentability to the claims as it does not limit the structure of the device and the limitations directed to what the device works upon is its intended use.  
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 17 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-17 are recites the limitation "said microfluidic analyte".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if "said microfluidic analyte" is the same or different than the “analyte” as positively claimed in Claim 1.  
Claim 44 recites the limitation "said oil ".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “said oil” is the same or different than the “sensing oil” in Claim 42.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 11, 12, 17 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over HAN, Measuring rapid kinetics by a potentiometric method in droplet-based microfluidic devices, Chem. Commun., 2012, 48, 1601–1603, in view of CERESA, submitted on the Information Disclosure Statement on 30 JUNE 2022, NONPATENT LITERATURE DOCUMENTS, and further in view of GUO, Droplet microfluidics for high-throughput biological assays, Lab Chip, 2012, 12, 2146–2155. 
Applicant’s invention is drawn towards a device, a microfluidic analyte sensing device. 
Regarding Claim 1, the reference HAN discloses a microfluidic analyte sensing device sensing device comprising : an oil input line and a sample input line that meet, Figure 1, page 1601; a sensing oil flowing through the oil input line, Figure 1, page 1601; and a biological sample provided in the sample input line, Figure 1, page 1601, ; and the 
The HAN reference discloses the claimed invention, but is silent in regards to wherein the sensing oil comprises a dissolved signaling molecule. 
The CERESA reference discloses a sensing device which comprise a chromoionophore dissolved in the bulk dioctyl sebacate, abstract, page 134, Experimental Section: Reagents and Thin-Film Preparation.  It is known in the art that dioctyl sebacate is an oil. 
Examiner’s Note: The limitations directed towards the biological sample provide in the sample input line and the sensing oil comprising a dissolved signaling molecule is directed at material to be worked on by the device, a microfluidic analyte sensing device.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  The material to be used by the device does not impart patentability to the claims as it does not limit the structure of the device and the limitations directed to what the device works upon is its intended use.  
The HAN reference discloses the claimed invention, but is silent in regards to wherein the oil input line and a biological sample input line that meet at a T-junction.
The GUO reference discloses a microfluidic sensing device, abstract, comprising: an oil input line and a biological sample input line that meet at a T-junction, Figure 1d, wo line and w lines meet at T-junction or Figure 3; a sensing oil flowing through the oil input line, Figure 1d, 3, wo line; and a biological sample provided in the sample input line,  Figure 3, w line, virions, page 2150, 2152, blood, wherein the sensing oil contact the sample at the T-junction and forms droplets from the  sample and the sensing oil comprises a signaling molecule that is specific for biological  function that produces  a detectable optical  signal in response to contacting the virus, Figure 1d, 3, page 2150, Plaque assay and virus -host interactions in droplets, page 2148, optical set up detects fluorophores, page 2151, detected optically.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of HAN to so that the oil input line and a biological sample input line that meet at a T-junction so that reagents can be added to droplets in a controllable manner and so that reagents can be combined by coalescing droplets and allowing contents to mix, page 2146-2147.  
Additional Disclosures Included  by the combination are: Claim 3: wherein the microfluidic analyte sensing device of claim 1 wherein the sensing oil further comprises a dissolved recognition molecule that is specific for the analyte, page 1601-1602, RNA and Mg2+, GUO, page 2151, CERESA, page 134, Also see Examiner’s Note above in Claim 1: instant limitation is directed towards material worked on by the device and its intended use.; Claim 4: wherein the  microfluidic analyte sensing device of claim 1 wherein the sensing oil further comprises a dissolved ion exchanger molecule, page 1601-1602, CERESA, page 134, Also see Examiner’s Note above in Claim 1.; Claim 5: wherein the microfluidic analyte sensing device of claim 3 wherein the sensing oil further comprises a  dissolved ion exchanger molecule, page 1601-1602, CERESA, page 134, Also see Examiner’s Note above in Claim 1..; Claim 11: wherein the microfluidic analyte sensing device of claim 1 wherein the biological sample is a biofluid, page 1601-1602, biological process, biochemical reactions, GUO page 2152, blood, CERESA abstract, page 134, blood.; Claim 12: wherein the microfluidic analyte sensing device of claim 1 wherein the biological sample is blood, serum, plasma, urine, tear, sweat, or saliva. The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  HAN page 1601-1602, biological process, biochemical reactions, GUO page 2152, blood, CERESA abstract, page 134, blood.; and Claim 17: wherein the microfluidic analyte sensing device of claim 1 wherein said microfluidic analyte sensing device is capable of detecting an analyte having a concentration of 1 to 10-12 M and/or 0.01 to 500 g/ml in a sample or droplet, page 1601-1602, detection is potentiometric detection.  The term ‘capable of’ limits the detection in the sensor to have the ability detect the concentration of 1 to 10-12 M and/or 0.01 to 500 g/ml in a sample or droplet by potentiometric detection.  
Applicant’s invention is drawn towards a method, a method for detecting and/or quantifying an analyte. 
Regarding Claim 42, the reference HAN discloses a method for detecting and/or quantifying an analyte, the method comprising: a) providing a microfluidic analyte sensing device comprising a sensing oil, wherein said sensing oil comprises a signaling molecule that is specific for an analyte that produces a detectable signal in response to contacting the analyte, page 1601-1602, Figure 1, oil; b) forming droplets from a biological sample and forming sensing oil segments from said sensing oil, page 1601-1602, Figure 1; and c) detecting and/or quantifying an analyte in one or more of said droplets, page 1602, potentiometric detection.
The HAN reference discloses the claimed invention, but is silent in regards to wherein the sensing oil comprises a dissolved signaling molecule. 
The CERESA reference discloses a sensing device which comprise a chromoionophore dissolved in the bulk dioctyl sebacate, abstract, page 134, Experimental Section: Reagents and Thin-Film Preparation.  It is known in the art that dioctyl sebacate is an oil. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the sensing oil comprises a dissolved signaling molecule as taught by CERESA to have an extremely stable oil when used in sensing, abstract, page 140, Conclusions.
The HAN reference discloses the claimed invention, but is silent in regards to wherein the detectable signal is a detectable optical signal. 
The GUO reference discloses a method for detecting and/or quantifying an analyte, abstract, page 2146-2147, Droplet microfluidics, drops can be detect, Figure 3, droplets are screened,  the method comprising: a) providing a microfluidic analyte sensing device, Figure 1d, 3,  comprising a sensing oil, Figure 1d, 3, wo line, wherein said sensing oil comprises a signaling molecule that is specific for a molecule and that produces a detectable optical signal in response to contacting the analyte, Figure 1d, 3, page 2150, Plaque assay and virus-host interactions in droplets, page 2148, optical set up detects fluorophores, page 2151, detected optically; b) forming droplets from a biological sample and forming sensing oil segments from said sensing oil, page 2152, blood, Figure 1d, 3, page 2150; and c) detecting and/or quantifying molecule in one or more of said droplets, Figure 1d, 3, page 2150, Plaque assay and virus-host interactions in droplets, page 2148, optical set up detects fluorophores, page 2151, detected optically.
Additional Disclosures Included are: Claim 43: wherein the method of claim 42 further comprising producing said sensing oil by dissolving a signaling molecule in an oil to produce said sensing oil; and/or dissolving a signaling molecule and a recognition molecule in an oil to produce said sensing oil, page 1601, GUO, Figure 1d, page 2146-2147, CERESA abstract, page 134, Experimental Section: Reagents and Thin-Film Preparation.; and Claim 44: wherein the method of claim 43 further comprising dissolving an ion exchanger molecule in said oil to produce said sensing oil, page 1601, Figure 1, CERESA abstract, page 134, Experimental Section: Reagents and Thin-Film Preparation.
Claims 6, 7, 8, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over HAN, in view of CERESA, submitted on the Information Disclosure Statement on 30 JUNE 2022, NONPATENT LITERATURE DOCUMENTS, in view of GUO, Droplet microfluidics for high-throughput biological assays, Lab Chip, 2012, 12, 2146–2155, as evidenced by the Electronic Supplementary Information (ESI), HAN, Measuring rapid kinetics by potentiometric method in droplet-based microfluidic devices, The Royal Society of Chemistry, pages 1-7, 2011.  
Regarding Claims 6 and 7, the combination of references suggest the claimed invention, but the HAN reference is silent in regards to wherein the sensing oil comprises an oil that is dioctyl sebacate, mineral oil, hexadecane, 4-3- phenylpropylpyridine, dichloroethane, or a fluorous oil or a chromoionphore.
HAN does teach generically the sensing oil is just oil, page 1601, Figure 1, but does not disclose what type of oil. 
The CERESA reference discloses a sensing device which comprise a chromoionophore dissolved in the bulk dioctyl sebacate, abstract, page 134, Experimental Section: Reagents and Thin-Film Preparation.  It is known in the art that dioctyl sebacate is an oil. 
However, the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the type of sensing oil to be oil that is dioctyl sebacate, mineral oil, hexadecane, 4-3- phenylpropylpyridine, dichloroethane, or a fluorous oil or a chromoionphore as a matter of design choice and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Regarding Claims 8 and 10, the combination of references suggest the claimed invention, but the HAN reference is silent in regards to wherein the sensing oil comprises a pH-sensitive dye, or further comprises an ion exchanger molecule.
It should be noted that the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
It would be obvious to one having ordinary skill in the art before the effective filing date to have the sensing oil comprise a pH-sensitive dye so that the dye can bind to the analyte or bind to specifically to H+ in response to an analyte or the sensing oil further comprises an ion exchanger molecule to form cooperative ion pairs with the analyte. 
Regarding Claims 13 and 14 the combination of references suggest the claimed invention, but the HAN reference is silent in regards to wherein the device produces droplets having a volume of 0.05 to 50 nl.
The ESI document discloses the droplets produced are about 5 nl, page 2, Droplet experiment. 
Regarding Claims 15 and 16, the combination of references suggest the claimed invention, but the HAN reference is silent in regards to wherein the device produces sensing oil or droplets at a frequency of 10 to 1000 Hz.  
However, ESI does teach that the droplet volume is related to the cross-sectional dimension of the channels and the ratio of the flow rates of the aqueous streams to the flow rate of the oil.  The flow rates of the droplets and oil in the microchannels were controlled by syringe pumps.  The flow rate varied between 10 and 100 mm/s. 
Since the ESI document discloses that the flow rates of the droplets and oil in the microchannels were controlled by syringe pumps and the flow rates varied and are controlled, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the HAN reference so that the device produces sensing oil or droplets at a frequency of 10 to 1000 Hz so high throughput of droplet can be produced for detecting and/or quantifying biomarkers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797